DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11 December 2019 and 10 March 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 3, 5-8, 11-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pre-Grant Publication 2017/0205175 by Garst et al (Garst).
Regarding claim 1, Garst discloses a gun silencer system (See at least Title and Abstract), comprising: a proximal end configured to couple to a gun barrel at a muzzle thereof (At 700, See at least Figure 7, clearly illustrated); a distal end (405); a canister positioned between the proximal end and the distal end, the canister comprising a cylindrical cavity defining a first axis and a first plurality of fins radially extending outwardly from an outer surface of the canister, the first plurality of fins characterized by a first length, each of the first plurality of fins comprising a tip and a base coupled to the outer surface of the canister; and a chamber separator positioned along the first axis and spaced apart from the proximal end and the distal end, the chamber separator and the distal end defining an expansion chamber, wherein the first plurality of fins increase a surface area of the canister and thereby increase a rate of heat dissipation of the canister (See Figures, clearly illustrated and at least Paragraph 0045).
Regarding claim 3, Garst further discloses wherein the first plurality of fins extend along at least a portion of a length of the canister (See Figures, clearly illustrated).
Regarding claim 5, Garst further discloses wherein the first plurality of fins are equally spaced and positioned along an outer circumference of the canister (See Figures, clearly illustrated).
Regarding claim 6, Garst further discloses wherein a width of the first plurality of fins vary along the first length of the first plurality of fins (See Figures, clearly illustrated).
Regarding claim 7, Garst further discloses wherein the first plurality of fins define a first plurality of channels, wherein a width of the plurality of channels vary along a length of adjacent fins (See Figures, clearly illustrated).
Regarding claim 8, Garst further discloses wherein the first length of the first plurality of fins is less than a radius of the canister (See Figures, clearly illustrated).
Regarding claim 11, Garst discloses a gun silencer system (See at least Title and Abstract), comprising: a tube extending from a proximal end configured to couple to a gun barrel at a muzzle thereof (At 700, See at least Figure 7, clearly illustrated) to a distal end (405), the tube defining a first axis; a canister positioned between the proximal end and the distal end, the canister comprising a cylindrical cavity defining a first axis and a first plurality of fins radially extending outwardly and transversally in relation to the first axis from an outer surface of the canister, the first plurality of fins characterized by a first length, each of the first plurality of fins comprising a tip and a base coupled to the outer surface of the canister; and a chamber separator positioned along the first axis and spaced apart from the proximal end and the distal end, the chamber separator and the distal end defining an expansion chamber, wherein the canister is removably coupled to the tube (See Figures, clearly illustrated and at least Paragraph 0045).
Regarding claim 12, Garst further discloses wherein the first plurality of fins extend along at least a portion of a length of the canister (See Figures, clearly illustrated).
Regarding claim 13, Garst further discloses wherein the canister encases at least a portion of the tube (See Figures, clearly illustrated).
Regarding claim 14, Garst further discloses wherein a width of the first plurality of fins vary along the first length of the first plurality of fins (See Figures, clearly illustrated).
Regarding claim 15, Garst further discloses wherein the first plurality of fins define a first plurality of channels, wherein a width of the plurality of channels vary along a length of adjacent fins (See Figures, clearly illustrated).
Regarding claim 16, Garst further discloses wherein the first length of the first plurality of fins is less than a radius of the canister or a radius of the tube (See Figures, clearly illustrated).
Regarding claim 19, Garst further discloses wherein the first plurality of fins are equally spaced and positioned along an outer circumference of the canister (See Figures, clearly illustrated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 2, 4, 9-10, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garst.
Regarding claim 2, Garst discloses the claimed invention except for the length of the first plurality of fins being between 0.2 inches and 2 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a length of the first plurality of fins between 0.2 inches and 2 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Garst discloses the claimed invention except for the angle between fins being between 3 degrees and 25 degrees.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the fins with an angle therebetween being 3 degrees to 25 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Garst discloses the claimed invention except for a second plurality of fins having a different length than the first plurality of fins.  It would have been an obvious matter of design choice to have a second plurality of fins having a different length than the first plurality of fins, since applicant has not disclosed that different pluralities of fins having different lengths solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with only one set of fins having one length.
Regarding claim 10, Garst discloses the claimed invention except for a second canister with a plurality of fins having a length different from the first plurality of fins.  It would have been an obvious matter of design choice to have a second canister with a plurality of fins having a length different from the first plurality of fins, since applicant has not disclosed that multiple canister with fins having different lengths solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a single canister having fins with one length.
Regarding claim 17, Garst discloses the claimed invention except for a second plurality of fins having a different length than the first plurality of fins.  It would have been an obvious matter of design choice to have a second plurality of fins having a different length than the first plurality of fins, since applicant has not disclosed that different pluralities of fins having different lengths solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with only one set of fins having one length.
Regarding claim 18, Garst discloses the claimed invention except for the angle between fins being between 3 degrees and 25 degrees.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the fins with an angle therebetween being 3 degrees to 25 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 20, Garst discloses the claimed invention except for a second canister with a plurality of fins having a length different from the first plurality of fins.  It would have been an obvious matter of design choice to have a second canister with a plurality of fins having a length different from the first plurality of fins, since applicant has not disclosed that multiple canister with fins having different lengths solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a single canister having fins with one length.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641